UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

MANUEL J. CASARES,

Petitioner,

"- Case No. 1;18-mc-00044 (TNM)
wELLS FARGO BANK, N.A., er at,

 

Respondents,

 

MEMORANDUM OPINION AND ORDER

Manuel J. Casares has filed a “claim" for “trespass (forgery), conspiracy[,] burglary,
robbery, thefc, false arrest, false imprisonment, battery, injury, damages[, and] failure to
immediately return of property [sic],” naming numerous opposing parties, the first of which is
Wells Fargo Bank, N.A. ECF No. l. As supplemented'by a later iiling, Mr. Casares argues that
he is being injured by “Indian River Sheriff Daryl Loar and other wrongdoers,” including
“Indian River county deputies,” as they trespassed on his “home” and “enforce[d] , . , forged
void orders,” thereby discriminating against his unique heritage ECF No. 4 at 3-4. He explains
that this claim “must be filed as superseding l:13-cv-01633”_referring to a prior case dismissed
by Judge Amy Berman Jackson_in part because he erroneously “tile[d] a complaint . . . when it
should have been a claim.” ECF No. 4.

But Mr. Casares has already litigated these facts~tufice. In his case before Judge
Jackson, Mr. Casares “who formerly worked as a financial advisor for Wells Fargo Advisors,
allege[d] that he lost his home [in Indian River County, Florida] as a result of a mortgage fraud
scheme,. and that after he published a website critical of Wells Fargo’s handling of the mortgage

situation, he also lost his job.” Casares v. Wet'ls Fargo Bank, N.A., 268 F. Supp. 3d 248, 250

(D.D.C. 201 ?). Mr. Casares challenged the foreclosure on numerous grounds: including “treason
and conspiracy,” obstruction of justice, and “mail and wire fraud.” Id, at 25 2, Judge Jackson
dismissed Mr. Casares’ claims about “the alleged illegal foreclosure action . . .` in Indian River
County,” because that foreclosure had already been litigated in Florida’s state courts Id. at 254-
255 (internal citations omitted). Under the doctrine of res judicata, also known as claim
preclusion, parties cannot repeatedly litigate the same basic facts simply by “raising a different
legal theory or seeking a different remedy in the new action that was available . . . in the prior
action.” Id_ at 254. Instead, “a subsequent lawsuit will be barred if there has been prior litigation
(1) involving the same claims or cause of action, (2)-between the same parties or their priviesJ
and (3) there has been a final, valid judgment on the merits, (4) by a court of competent
jurisdiction.” Porter v. Shah, 606 F.Sd 809, 813-14 (D.C, Cir. 2010) (citation omitted).

l must reach the same conclusion here Mr. Casares cannot repackage his challenge to
the Indian River County foreclosure in new legal terms-_“trespass,” “burglary, robbery, [and]
theii," among others, see ECF Nos. 1, 4_and keep coming back to court. This is (]) the same
cause of action, meaning the same “factual nucleus,” Sheprock v. Femjy, ?0? F.3d 326, 330 (D.C.
Cir, 20]3), (2) involving the same parties,l and (3) the same final valid judgment by the

Nineteenth Judicial Circuit Court in Indian River County, Florida, (4) which is “a court of

 

1 Mr. Casares has also named numerous parties beyond those in the original Florida suit.
Compare ECF Nos. 1, 4, with Casares, 268 F. Supp. 3d at 25 0-251 (noting that the Florida
litigation involved Wells Fargo Bank, N.A., Wells Fargo Advisors, LLC, and Robin Cobas, an
employee of Wells Fargo Advisors.) But he fails to make any plausible claims about these
parties (or any palty, for that matter) upon which relief could be granted. See ECF Nos. l, 4;
Ashcroft v. lqbaz', 556 U.S. 662, 678 (2009).

competent jurisdiction.” Casares, 268 F. Supp. 3d at 255. Claim preclusion will not allow the
re-litigation of these facts.2

For these reasons, it is hereby ORDERED that Mr. Casares’ claim is DISMISSED
WITH PREJUDICE.

This is a tinal, appealable order.

‘VL

Dated: Apl'il 13, 2018 TREVOR N. MCFADDEN
United States District Judge

 

2 To the extent that Mr. Casares is seeking leave to tile a second amended complaint, leave to
file is denied. Judge Jackson has already denied two such motions, and Mr. Casares offers
nothing that would merit leave to amend. See Fed_. R. Civ. P. lS(a); Casares v. Weffs Fargo
Bank, N.A., 1:13-cv~l633-ABJ, ECF No. 52.